EXHIBIT 10.20

 

NATIONAL INSTRUMENTS CORPORATION

Restricted Stock Unit Award Agreement

(Current Employee)

Grant Number: «RSU_Number»

National Instruments Corporation (the “Company”) hereby grants you,
«First» «Middle» «Last» (the “Participant”), an award of restricted stock units
(“Restricted Stock Units”) under the National Instruments Corporation 2015
Equity Incentive Plan (the “Plan”).  Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this Award are as follows:

Date of Grant:      __________

Number of Restricted Stock Units:«RSU_Shares»

Vesting Commencement Date:[May 1, 201_]

Vesting of Restricted Stock Units:   Subject to any accelerated vesting
provisions in the Plan, the Restricted Stock Units will vest as follows:

Twenty percent (20%) of the Restricted Stock Units will vest on each anniversary
of the Vesting Commencement Date, subject to Participant continuing to be an
Employee through such dates, and satisfying the Full-Time Employment Requirement
for an Eligible Vesting Year.

Restricted Stock Units will not vest during any Eligible Vesting Year if for six
months or more during such Eligible Vesting Year (i) Participant is on a
Nonstatutory Leave of Absence, and/or (ii) Participant is not a Full-Time
Employee ((i) and (ii), individually and collectively, being referred to as the
“Full-Time Employment Requirement”). 

In the event that no Restricted Stock Units vest during an Eligible Vesting Year
for failure to satisfy the Full-Time Employment Requirement (the “Forgone Annual
Units”), then the Forgone Annual Units that fail to so vest will be eligible to
vest in a subsequent Eligible Vesting Year during which the Full-Time Employment
Requirement is satisfied; provided, however, that no more than one Eligible
Vesting Year’s worth of Forgone Annual Units will be able to vest in any such
subsequent Eligible Vesting Year; provided, further, that any Restricted Stock
Units that fail to vest hereunder by the fifteenth (15th) anniversary of the
Vesting Commencement Date will not be eligible to vest thereafter and will
automatically be forfeited at no cost to the Company and the Participant will
have no further rights with respect thereto.

For these purposes, an “Eligible Vesting Year” means the period between May 1
through the following April 30 of each year from the Vesting Commencement Date
through the fifteenth (15th) anniversary of the Vesting Commencement Date.

For these purposes, “Full-Time Employee” means that Participant works in a
position of employment with the Company or any Subsidiary of the Company in
which Participant is regularly scheduled to work forty (40) or more hours per
week or a normal full-time work week pursuant to Applicable Law.

For these purposes, “Nonstatutory Leave of Absence” means any unpaid leave of
absence approved by the Company that the Company is not required to provide to
Participant pursuant to Applicable Law. 

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.





--------------------------------------------------------------------------------

 

IMPORTANT:

The Company’s obligation to deliver Shares pursuant to this Award of Restricted
Stock Units is subject to all of the terms and conditions contained in Appendix
A and the Plan.  Before the Company delivers any Shares pursuant to this
Restricted Stock Unit Award Agreement, you must click on the link to each of the
documents required for acceptance, including, without limitation, the Restricted
Stock Unit Award Agreement and Appendix A thereto, the Plan, and the Restricted
Stock Unit Award Tax Obligations (collectively, the “Award Documents”) and
review each.    PLEASE BE SURE TO READ APPENDIX A, WHICH CONTAINS THE SPECIFIC
TERMS AND CONDITIONS OF THIS AWARD.

By clicking the “ACCEPT” button, you agree to the following: 

You acknowledge and agree that:

(a)you have been able to access and view the Award Documents and understand that
all rights and obligations with respect to this Award are set forth in such
documents;

(b)you agree to all terms and conditions contained in the Award Documents;

(c)the Award Documents set forth the entire understanding between the Company
and you regarding this Award and your right to acquire Shares thereunder;  

(d)if you are employed in or are otherwise subject to taxation in Norway,
Switzerland or the United Kingdom on the date of this Award,  you have
previously executed an Agreement for the Transfer of Employer’s Share Award Tax
Liability to the Employee, and you understand that this Award is subject to the
terms of the Agreement for the Transfer of Employer’s Share Award Tax
Liability; 

(e) if you are employed in or are otherwise subject to taxation in Malaysia on
the date of this Award, you have previously executed an Agreement (Employee’s
Election on Income Tax with respect to Employee Stock Incentive Plan), and you
understand that this Award is subject to the terms of the Agreement (Employee’s
Election on Income Tax with respect to Employee Stock Incentive Plan); and

(f)you have previously executed an Employee Confidentiality Agreement as
consideration for this Award.

 

 





--------------------------------------------------------------------------------

 



APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS

1. Grant.  The Company hereby grants to the Participant under the Plan an Award
for a number of Restricted Stock Units set forth in the Restricted Stock Unit
Award Agreement, subject to all of the terms and conditions of the Restricted
Stock Unit Award Agreement, including this Appendix A (collectively, the “Award
Agreement”), and the Plan.

2. Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it becomes vested.  Unless and until the
Restricted Stock Units will have vested in the manner set forth in Sections 3
and 4, the Participant will have no right to payment of any such Restricted
Stock Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Subject to the
provisions of Section 5, such vested Restricted Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case within the
period ending no later than the fifteenth (15th) day of the third (3rd) month
following the end of the Fiscal Year that includes the vesting date.

3. Vesting Schedule.  Except as provided in Sections 4 and 5, and subject to
Section 6, the Restricted Stock Units awarded by this Award Agreement will vest
in the Participant according to the vesting schedule set forth in the Award
Agreement.  In the event any Restricted Stock Units have not vested by the
fifteenth (15th) anniversary of the Vesting Commencement Date, the then-unvested
Restricted Stock Units awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.

4. Acceleration of Vesting upon Death or Disability.  In the event Participant
ceases to be an Employee as the result of Participant’s death or “Disability”
prior to the fifteenth (15th) anniversary of the Vesting Commencement Date, 100%
of the Restricted Stock Units that have not vested as of such date will
immediately vest.  For these purposes, “Disability” will have the meaning given
to such term in the employment agreement between Participant and the
Company; provided,  however, that if Participant has no employment agreement,
“Disability” will mean a total and permanent disability as defined in Section
22(e)(3) of the Code as determined by the Administrator and in accordance with
the Plan.

5. Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time.  If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.   It
is the intent of this Award Agreement to comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.    Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A” means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.



--------------------------------------------------------------------------------

 

6. Forfeiture upon Termination of Continuous Service.  If Participant ceases to
be an Employee for any reason other than death or Disability, the then-unvested
Restricted Stock Units (after taking into any accelerated vesting that may occur
as the result of any such termination) awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and the Participant will have
no further rights thereunder.

7. Payment after Vesting.  Any Restricted Stock Units that vest in accordance
with Sections 3, 4 or 5 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, and no fractional
Shares shall be issued.  As determined by the Administrator, any fraction of a
Share shall be paid in cash based on the Fair Market Value of a Share.

8. Payments after Death or Disability.  Any distribution or delivery to be made
to the Participant under this Agreement will, if the Participant is then
deceased or Disabled, be made to the Participant’s legal representatives, heirs,
legatees or distributees, as applicable.  Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

9. Tax Obligations

(a) Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (1) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (2) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant or vesting of
the Restricted Stock Units or the issuance or sale of Shares, and (3) any other
Company (or Employer) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Restricted Stock Units (or the grant or
vesting thereof or the issuance or sale of Shares) (collectively, the “Tax
Obligations”), is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer.  Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale
of Shares acquired pursuant to such settlement and the receipt of any dividends
or other distributions, and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate Participant’s liability for Tax Obligations or achieve any
particular tax result.  Further, if Participant is subject to Tax Obligations in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction.  If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.





--------------------------------------------------------------------------------

 



(b) Tax Withholding. When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer.  If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her
jurisdiction.  Pursuant to such procedures as the Administrator may specify from
time to time, the Company and/or Employer shall withhold the minimum amount
required to be withheld for the payment of Tax Obligations.  The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may permit Participant to satisfy such Tax Obligations, in whole
or in part (without limitation), if permissible by applicable local law, by (1)
paying cash, (2) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the amount of such Tax Obligations,
(3) withholding the amount of such Tax Obligations from Participant’s wages or
other cash compensation paid to Participant by the Company and/or the Employer,
(4) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to such Tax Obligations, or (5) selling a sufficient number
of such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount of the Tax Obligations.  To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant.  Further, if Participant is subject to tax
in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or the Employer (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of such Tax Obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.  Participant acknowledges and
agrees that the Company may refuse to deliver the Shares if such Tax Obligations
are not delivered at the time they are due. Without limitation on any of the
foregoing rights or remedies of Company, if Participant fails to make
satisfactory arrangements for the payment of such Tax Obligations hereunder at
the time any applicable Restricted Stock Units otherwise are scheduled to vest
pursuant to Sections 3 or 4, Company has the right, at Company’s sole
discretion, to sell a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount of the
Tax Obligations, or to withhold otherwise deliverable Shares having a Fair
Market Value equal to the amount of such Tax Obligations.

10. Participant Bears Risks of Selling Otherwise Distributable Shares to Cover
Tax Obligations. If any Tax Obligations are to be satisfied by selling a
sufficient number of Shares otherwise deliverable to Participant, Participant
hereby acknowledges and agrees that such sales will be subject to market pricing
and trade execution risks, including trading delays and timing, which could
result in the sale of a greater amount of Shares than expected and at a lower
price than expected, including in comparison to other market sales within same
trading day or adjacent trading days; and that Participant bears all risks
associated with such sales, including all market pricing and trade execution
risks. Participant hereby agrees to save and hold the Company, its officers,
directors and employees, harmless from any and all liabilities arising from or
as a consequence of any such sales. Participant agrees that Participant will be
responsible for any commissions and related costs with respect to such sales. 

11. Nature of Grant.  In accepting the award, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been awarded in the past;

(c) all decisions with respect to future Restricted Stock Units or other awards,
if any, will be at the sole discretion of the Company;

(d) Participant is voluntarily participating in the Plan;



--------------------------------------------------------------------------------

 

(e) the Award of Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not intended to replace any
pension rights or compensation;

(f) the Award of Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(h) unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Common Stock;

(i) unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, the service
Participant may provide as a director of a Subsidiary or affiliate of the
Company; and

(j) the following provisions apply only if Participant is providing services
outside the United States:

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant as a Service Provider (for any reason whatsoever whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment or
service agreement, if any), and in consideration of the award of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, the
Employer or any other Parent or Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer or any other
Parent or Subsidiary from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and

(ii) Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.

12. Data Privacy.  Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other grant materials
(“Data”) by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name; home address; telephone numbers; date of birth; age; social
insurance number, social security number, taxpayer identification number and/or
other identification number;  tax related information; salary; salary history;
nationality; job title; any shares of stock or directorships held in the
Company; details of all Restricted Stock Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor; and benefit enrollment forms; for the  purpose of
implementing, administering and managing the Plan. 





--------------------------------------------------------------------------------

 



Participant understands that Data will be transferred to such stock plan service
provider as may be selected by the Company from time to time, which is assisting
the Company with the implementation, administration and management of the
Plan.  Participant understands that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country.  Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of Data by contacting his or her local human resources
representative.  Participant authorizes the Company and any possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, process, retain
and transfer Data, in electronic or other form, for the purpose of implementing,
administering and managing his or her participation in the Plan.  Participant
understands that Data will be held as long as is necessary to implement,
administer and manage Participant’s participation in the Plan.  Participant
understands if he or she resides outside the United States, he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.  Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected thereby; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.    Nothing in this Section 12 shall be understood as limiting or
restricting any other rights of Company, including without limitation under any
other consents given by Participant, to receive, possess, use,  process, retain
and transfer any Data. 

13. Rights as Stockholder.  Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued (including
in book entry), recorded on the records of the Company or its transfer agents or
registrars, and, if applicable, delivered to the Participant.

14. No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY OR THE EMPLOYER, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR THE
EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.

15. Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 11500 N. Mopac Expressway,
Building A, Austin, Texas 78759, Attn: Stock Administrator, or at such other
address as the Company may hereafter designate in writing.





--------------------------------------------------------------------------------

 



16. Grant is Not Transferable.  Except to the limited extent provided in Section
8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

17. Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

18. Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.  The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. 

19. Plan Governs.  This Award Agreement is subject to all terms and provisions
of the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.

20. Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.

21. Country Appendix. The Restricted Stock Units are subject to any special
terms and conditions for Participant’s country set forth in the Country
Appendix, if any, to this Award Agreement. If Participant relocates to a country
included in the Appendix, the special terms and conditions for that country will
apply to Participant to the extent the Company determines that applying such
terms and conditions is necessary or advisable for legal or administrative
reasons.

22. Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

23. Agreement Severable.  In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.



--------------------------------------------------------------------------------